Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 1 of 28




                       Exhibit 19
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 2 of 28




WCC 000838
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 3 of 28




WCC 000839
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 4 of 28




WCC 000840
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 5 of 28




WCC 000841
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 6 of 28




WCC 000842
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 7 of 28




WCC 000843
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 8 of 28




WCC 000844
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 9 of 28




WCC 000845
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 10 of 28




WCC 000846
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 11 of 28




WCC 000847
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 12 of 28




WCC 000848
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 13 of 28




WCC 000849
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 14 of 28




WCC 000850
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 15 of 28




WCC 000851
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 16 of 28




WCC 000852
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 17 of 28




WCC 000853
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 18 of 28




WCC 000854
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 19 of 28




WCC 000855
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 20 of 28




WCC 000856
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 21 of 28




WCC 000857
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 22 of 28




WCC 000858
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 23 of 28




WCC 000859
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 24 of 28




WCC 000860
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 25 of 28




WCC 000861
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 26 of 28




WCC 000862
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 27 of 28




WCC 000863
  Case 1:20-cv-01006-GHW Document 121-19 Filed 07/02/21 Page 28 of 28




WCC 000864
